DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT AND

STATEMENT OF REASONS FOR ALLOWANCE

Prior Art Discussion

1. 	The prior art Amsler et al. (U.S. Publication No. 2015/0039042 A1) discloses a medical therapy device to provide treatment of heart defects by the administration of electrical therapy and more particularly to a defibrillator for imparting the electrical therapy to the heart.  The medical therapy device comprises a housing, a controller positioned within the housing for monitoring a condition of a patient based on a signal received from at least one sensor associated with the patient and initiating a treatment based on the condition of the patient.  A first indication mechanism and a second indication mechanism may be provided on the housing. The first indication mechanism may be an LED having a first color and the second indication mechanism may be an LED having a second color. The first indication mechanism may be configured to provide an indication to the patient that the medical therapy device is active and operating properly. The second indication device may be configured to provide an indication that action is required by the patient. A notification describing the action that is required by the patient may be provided on a display screen of the medical therapy device when the second indication device is activated.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “establish a connection to a remote server via the network interface, receive at least one update instruction from the remote server to update operation of the ambulatory medical device, the at least one update instruction comprising one or more updated operating parameters of the ambulatory medical device, update the operation of the ambulatory medical device based upon the at least one update instruction by updating at least one component of the ambulatory medical device to operate based upon the one or more updated operating parameters of the ambulatory medical device, initiate at least one self-test of the at least one updated component of the ambulatory medical device in response to the update instruction, and
    output a set of test results based upon the at least one self-test.”

Allowable Subject Matter

2.    Claims 60-82 are allowed.
3.    The following is an examiner's statement for reasons for allowance:
4.    Regarding claim 60, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “establish a connection to a remote server via the network interface, receive at least one update instruction from the remote server to update operation of the ambulatory medical device, the at least one update instruction comprising one or more updated operating parameters of the ambulatory medical device, update the operation of the ambulatory medical device based upon the at least one update instruction by updating at least one component of the ambulatory medical device to operate based upon the one or more updated operating parameters of the ambulatory medical device, initiate at least one self-test of the at least one updated component of the ambulatory medical device in response to the update instruction, and output a set of test results based upon the at least one self-test.”

“the at least one update instruction comprising one or more updated operating parameters of the ambulatory medical device:
updating, by the at least one processor, the operation of the ambulatory medical device based upon the at least one update instruction by updating at least one component of the ambulatory medical device to operate based upon the one or more updated operating parameters of the ambulatory medical device: initiating, by the at least one processor, at least one self-test of the at least one updated component of the ambulatory medical device in response to the update instruction; and outputting, by the at least one processor, a set of test results based upon the at least one selftest.”

Claims 61, 62, 65, 66, 68, 70, 72, 74 are allowable due to their dependencies on claim 60; claim 63 is allowable due to its dependency on claim 62; claim 64 is allowable due to its dependency on claim 63; claim 67 is allowable due to its dependency on claim 66; claim 69 is allowable due to its dependency on claim 68; claim 71 is allowable due to its dependency on claim 70; claim 73 is allowable due to its dependency on claim 72; claims 76-81 are allowable due to its dependency on claim 75;  claim 82 is allowable due to its dependency on claim 81. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866